928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter K. DAVIS, Plaintiff-Appellant,v.G.J. WISE;  et al., Defendants-Appellees.
No. 90-3789.
United States Court of Appeals, Sixth Circuit.
March 15, 1991.

S.D. Ohio, 89-00566, Kinneary, J.
S.D.Ohio.
AFFIRMED.
Before BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Walter K. Davis filed a civil rights action under various statutes in which he contended that he was the victim of a constitutionally objectionable traffic stop because of his race.  The district court ultimately entered summary judgment for the defendants.  Davis subsequently filed a series of post-judgment motions.  Davis then filed a notice of appeal from the district court's denial of a Fed.R.Civ.P. 60(b) motion for relief from judgment.  The parties have briefed the issues, Davis proceeding without counsel.


3
Upon consideration, we find that the district court did not abuse its discretion in denying the motion for relief from judgment.    In re Salem Mortg. Co., 791 F.2d 456, 459 (6th Cir.1986).  The claim that the summary judgment was procured by a fraud upon the court is speculative and is entirely unsupported by the record.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.